Dismissed and Opinion filed November 21, 2002








Dismissed and Opinion filed November 21, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01125-CV
____________
 
LOLA COOPER, Appellant
 
V.
 
GLORIA LEE, Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 735,684
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed July 8, 2002.  On November 15, 2002, appellant filed a
motion to dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices Yates,
Anderson, and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).